PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Vohwinkel et al.
Application No. 15/977,025
Filed: 11 May 2018
For: Feminine Hygiene Article WITH IMPROVED WINGS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed February 1, 2021, to withdraw terminal disclaimer filed December 4, 2020.

Petitioner asserts that a terminal disclaimer was submitted on December 4, 2020 and asserts as follows:

This terminal disclaimer included transcriptional errors to one of the identified applications within the terminal disclaimer. Namely, U.S. Patent Application Serial No. 15/977,901, was included in the above terminal disclaimer erroneously. The transcriptional errors were subsequently corrected, and a terminal disclaimer for the appropriate patent application serial no. was filed. However, Applicants are respectfully requesting the withdrawal of the terminal disclaimer over U.S. Patent Application Serial No. 15/977,901.

In accordance with 37 CFR 1.182:

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).

Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. See, MPEP 1490. Accordingly, the instant petition is properly filed.

With respect to the terminal disclaimer filed December 4, 2020, petitioner asserts that this terminal disclaimer bears a transcriptional error with respect to U.S. Patent App. No. 15/977,901. However, the terminal disclaimer filed December 4, 2020 does not reference U.S. Application No. 15/977,901. 

It does not appear that withdrawal of the terminal disclaimer filed December 4, 2020 is sought as the terminal disclaimer filed December 4, 2020 does not include reference to the application number referenced in the instant petition for withdrawal of terminal disclaimer.

In view thereof, the petition under 37 CFR 1.182 is DISMISSED. 

Any request for reconsideration must be filed within TWO (2) MONTHS. This 2-month period is governed by 37 CFR 1.181(f) and is extendable under 37 CFR 1.136.  

To the extent that petitioner seeks to withdraw the terminal disclaimer over U.S. Patent App. No. 15/976,901 that is included in the terminal disclaimer filed December 3, 2020, a renewed petition is required. In order to clarify the record, the renewed petition must request withdrawal of the terminal disclaimer filed December 3, 2020 in toto, to wit, withdrawal of the terminal disclaimers over U.S. Application Nos. 15/976,946, 15/977,047, and 15/977,901, and include a replacement terminal disclaimer over U.S. Application Nos. 15/976,946, 15/977,047, and 15/976,901. Reconsideration of this decision does not require an additional petition fee or terminal disclaimer fee.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272 3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions